THAYER, Circuit Judge.
I concur in the order affirming the judgment of the circuit court, but I am unwilling to concede that the de*689leudant below (who is the plaintiff in error here) was entitled to invoke the statute of frauds to prevent the admission of oral testimony relative to the terms of the agreement of October 22, 1893, which modified in some respects the existing written agreement. In view of the manner in which the pleadings in the case were framed, I am of ouinion that the defendant waived the protection of the statute of frauds. The defendant below admitted in his answer that the original written agreement for the purchase and sale of the sheep had been modified by mutual consent of the parties on or about October 22, 1893, and that except in two respects the terms of said modified agreement tvere correctly set forth in the plaintiffs petition. He averred that, by the provisions of the modified agreement, the sum of $10,000 was payable on or before October 27, 1893, at the city of .Rawlins, in the state of Wyoming, instead of being payable at Silver Creek, in the state of Nebraska, and that the 3,000 head of sheep were deliverable at Medicine Bow, in the state of Wyoming, instead of being deliverable at Silver Creek, Neb. In all other respects the plaintiffs version of tin1 terms of the modified agreement was admitted to he correct. Moreover, the defendant filed a counterclaim, wherein he pleaded the modified agreement, according to his understanding of its terms, and claimed damages for the breach thereof in the sum of $11,000. The answer contained no suggestion that the statute of frauds would he relied upon to defeat the agreement of October 22, 1893. On the contrary, the counterclaim amounted to an explicit declaration on the jiart of the defendant that he would himself claim the benefit of the modified agreement, although he knew it to be oral, and that he would demand damages for its nonperformance. Under these circumstances, I think it should he held that the defendant voluntarily elected to waive the benefit of the statute of frauds, and to rest his defense upon the sole ground that the terms of the modified agreement had not been correctly stated in the plaintiff’s petition. It is always competent for a litigant to waive the benefit, of the statute of frauds. Public policy does not require that a litigant must always take advantage of the statute when he may do so. In the present case it would seem that (.here is as much reason for holding that the benefit of the statute was intentionally waived by the defendant as there is for holding that, by entering into the modified agreement, the defendant thereby waived a strict compliance with (he terms of the written agreement, and may therefore he held liable in damages for a breach thereof. It may be conceded that there are some cases which hold, in effect, that the method of pleading herein referred to does not amount to a waiver of the statute (Gulley v. Macy, 84 N. C. 443; Holler v. Richards, 102 N. C. 549, 9 S. E. 460); hut there are other cast's which adopt a contrary view, and, upon the whole, I conclude that they announce the better rule (Crane v. Powell, 139 N. Y. 379, 386, 388, 34 N. E. 911; Battell v. Matot, 58 Vt;. 271, 5 Atl. 479; Iverson v. Cirkel, 56 Minn. 299, 57 N. W. 800; Gregg v. Garrett [Mont.] 31 Pac. 721).
It is desirable, for many reasons, that the pleadings in a case should disclose in advance the precise questions of law and fact that will he raised on the trial, and all modern rules of procedure have been *690framed to accomplish that object. I think, therefore, that whenever it may fairly be inferred from the method of pleading which has been adopted that a litigant does not intend to raise a given question or avail himself of a statutory defense which he is at liberty to waive, the court should regard that question or that defense as eliminated from the controversy.